Citation Nr: 1522020	
Decision Date: 05/22/15    Archive Date: 06/01/15

DOCKET NO.  07-24 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for hypothyroidism.

2.  Entitlement to service connection for a heart disability, including as due to herbicide exposure or service-connected non-Hodgkin's lymphoma of the right tonsil.

3.  Entitlement to service connection for a prostate disability, including as due to herbicide exposure.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for a left knee disability, to include on the basis of 38 U.S.C.A. § 1151.

6.  Entitlement to service connection for obstructive sleep apnea.

7.  Entitlement to service connection for a left leg disability manifested by left leg cramps, including as due to obstructive sleep apnea.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).

(The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD), entitlement to service connection for an acquired psychiatric disability other than PTSD, and entitlement to a compensable disability rating for service-connected xerostomia (dry mouth), evaluated together with residuals of non-Hodgkin's lymphoma right tonsil, will be addressed in a separate decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from January 1967 to December 1968, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted the Veteran's claim of service connection for hypothyroidism and assigned a 10 percent rating effective February 16, 2006.

This matter is also before the Board on appeal from an April 2008 rating decision in which the RO denied the Veteran's claims of service connection for a heart disability, including as due to service-connected non-Hodgkin's lymphoma of the right tonsil, a prostate disability, including as due to herbicide exposure, shrapnel wounds of the right hand and left leg, bilateral hearing loss, a left knee disability, obstructive sleep apnea, and for a disability manifested by left leg cramps, including as due to obstructive sleep apnea.  The RO also denied entitlement to a TDIU.

With regard to the hypothyroidism issue, in November 2008, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A transcript of this proceeding has been associated with the claims file.  

With regard to the remaining issues, in a November 2009 Substantive Appeal (VA Form 9), the Veteran requested a Board hearing.  In a written statement received in September 2011, the Veteran subsequently withdrew the hearing request.  Thus, the November 2009 hearing request is withdrawn.  38 C.F.R. § 20.704 (2014).

In February 2009, the Board, in pertinent part, remanded the Veteran's higher initial rating claim for hypothyroidism to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  

In February 2010, the Board, in pertinent part, denied the Veteran's higher initial rating claim for hypothyroidism.  The Veteran and VA's Office of General Counsel filed a Joint Motion for Partial Remand ("Joint Motion") with the United States Court of Appeals for Veterans Claims ("Court").  Both parties noted in the Joint Motion that the Veteran was not appealing the Board's February 2010 denial of his service connection claims for left and right shoulder disabilities and he was abandoning his appeal with respect to these claims.  In August 2011, the Court granted the Joint Motion and vacated and remanded the Board's February 2010 decision to the extent that it had denied the Veteran's higher initial rating claim for hypothyroidism. 

Thereafter, in April 2012 the Board denied service connection for shrapnel wounds of the right hand and left leg and remanded the claims listed on the cover page to the RO via the AMC for additional development.  As will be discussed herein, the Board finds that the Agency of Original Jurisdiction (AOJ) substantially complied with the remand orders such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47   (1999) (remand not required under Stegall v. West, 11 Vet. App. 268   (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

As was noted in the April 2012 decision, in a February 2012 Brief, the Veteran's service representative asserted that the issues of entitlement to service connection for right and left shoulder disabilities were before the Board.  As noted, the Board previously denied these claims in a February 2010 decision and the Veteran specifically abandoned any appeal with respect to the denial of these claims when he filed a Joint Motion at the Court.  See Joint Motion for Partial Remand dated August 16, 2011, at pp. 1.  Thus, the issues of entitlement to service connection for right and left shoulder disabilities are no longer on appeal.

In February 2009 and April 2012, the Board referred the issue of whether VA was negligent in prescribing medication to treat the Veteran's service-connected disabilities to the AOJ.  In a November 2012 memorandum, the AOJ wrote that this issue was considered in the April 2008 rating decision which denied service connection for a left knee disability.  As such, the claim has been recharacterized to include a claim for service connection for a left knee disability under the provisions of 38 U.S.C.A. § 1151.  

The Board notes that, in addition to the paper claims file, the Veteran has separate paperless, electronic files:  a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals VA treatment records dated from April 1999 through June 2013, a May 2013 VA general examination report, a May 2013 VA audiological examination report, and an April 2014 Informal Hearing Presentation.  The remaining documents in both Virtual VA and VBMS are either duplicative or irrelevant to the issues on appeal.  

The issues of entitlement to service connection for a heart disability, a left knee disability and obstructive sleep apnea as well as the issue of entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to April 30, 2009, the Veteran's hypothyroidism was manifested by anxiety, dry skin and hair, neck tenderness, and constipation.  There were no eye problems, cardiovascular problems, or other general symptoms.

2.  Beginning April 30, 2009, the Veteran's hypothyroidism has been manifested by depression, emotional instability, and forgetfulness; palpitations; weight gain ("over 25 pounds" in the past couple of years) and constipation; as well as fatigability, generalized weakness, insomnia, palpitations, and arthralgia; as well as "longstanding cold intolerance--onset after non-Hodgkin's lymphoma treatment."  

3.  The Veteran served in the Republic of Vietnam during the Vietnam Era.

4.  A prostate disability is not shown to be causally or etiologically related to any disease, injury, or incident during service.

5.  Although the Veteran has asserted in-service noise exposure, the record also documents reports of post service noise exposure. 

6.  Although the Veteran currently has bilateral hearing loss to an extent recognized as a disability for VA purposes, competent, probative evidence indicates that such disability, which was first shown many after the Veteran's discharge from service, is not medically related to service. 

7.  At no time during the appeal period does the evidence show a current clinical diagnosis of a left leg disorder manifested by leg cramps.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 30 percent, prior to April 30, 2009, and a rating of 60 percent, beginning April 30, 2009 for hypothyroidism, and no higher, are met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.119, Diagnostic Code (DC) 7903 (2014).

2.  A prostate disability was not incurred in or aggravated by the Veteran's active duty military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

3.  Bilateral hearing loss was not incurred in or aggravated by the Veteran's active duty military service and may not be presumed to have been incurred in service. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).

4.  A left leg disability manifested by left leg cramps was not incurred in or aggravated by the Veteran's active duty military service, may not be presumed to have been incurred in or aggravated by such service, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.   See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

Relevant to the service connection claims decided herein, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an August 2007 letter, sent prior to the initial unfavorable decision issued in April 2008, advised the Veteran of the evidence and information necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  The letter also informed the Veteran of the evidence and information necessary to substantiate his claims for service connection on a secondary basis (i.e., as secondary to his service-connected non-Hodgkin's lymphoma).  The letter also advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the increased rating claim decided herein, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a March 2006 letter provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter, and a separate letter of October 2008, also provided the appellant with information concerning the evaluation and effective date that could be assigned should his claim be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473   (2006).  VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

Relevant to the duty to assist, the Veteran's available service treatment and personnel records as well as post-service VA treatment and private treatment records have been obtained and considered.  The Veteran has not identified any other additional, outstanding records that have not been requested or obtained.  

The Veteran was afforded a VA examination in May 2013 in conjunction with the service connection claims and increased rating claim on appeal.  Neither the Veteran nor his representative have alleged that the examinations pertaining to the thyroid, heart, prostate, hearing acuity, and/or left leg are inadequate for adjudication purposes.  Moreover, with regard to the service connection issues, the Board finds that the May 2013 VA examinations and accompanying opinions are adequate to decide these issues as they are predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the heart, prostate, hearing acuity, and left leg issues decided herein has been met. 

With regard to the increased rating issue, the Board finds that the May 2013 examination is adequate in order to evaluate the Veteran's service-connected hypothyroidism as it includes an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Furthermore, the Veteran has not alleged that such disability has increased in severity since the May 2013 VA examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time not a basis for requiring of new examination).  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's increased rating claims and no further examination is necessary.

Additionally, as noted, in November 2008, the Veteran was provided an opportunity to set forth his contentions during the hearing before undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.    

Here, during the November 2008 hearing, the undersigned enumerated the issues on appeal (the only issue pertaining to this decision being hypothyroidism).  Also, information was solicited regarding the nature and etiology of his hypothyroidism.  In this regard, the Veteran's contentions regarding the severity of his hypothyrodisim were discussed.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, as relevant to the issues decided herein, the hearing discussion did not reveal any additional evidence that might be available, but had not been associated with the claims file.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim for an increased rating.  As such, the Board finds that, consistent with Bryant, the DRO and the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

As above, in February 2009 and April 2012, the Board remanded the case for additional development, to include affording the Veteran VA examinations in order to determine the current nature and etiology of his claimed disabilities, which was accomplished in May 2013.  Therefore, the Board finds that the AOJ has substantially complied with the November 2010 remand directives such that no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.


II.  Increased Rating Claim 

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).
	
At the outset, the Board observes that the Veteran expressed his timely disagreement with the October 2006 rating decision that granted him service connection for his hypothyroidism.  As such, the Veteran appealed the initial evaluation assigned and the severity of his disability is to be considered during the entire period from the initial assignment of the disability rating to the present.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The Veteran is in receipt of a 10 percent disability rating under 38 C.F.R. § 4.119, Diagnostic Code (DC) 7903 for his hypothyroidism.  Under DC 7903, a 10 percent rating is assigned when hypothyroidism is manifested by fatigability, or continuous medication is required for control.  A 30 percent rating requires fatigability, constipation, and mental sluggishness.  A 60 percent rating requires muscular weakness, mental disturbance, and weight gain.  A 100 percent rating requires cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness.  38 C.F.R. § 4.119. 

The Court has addressed the specific application of the rating criteria for DC 7903.  In that regard, the Court has said that the all of the symptoms listed for a particular disability rating were not required to be demonstrated in order to establish entitlement to a higher disability rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 155 (2009).  The Court noted that symptoms that meet some of the rating criteria should be considered in light of 38 C.F.R. § 4.7 (Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned).  The Court stated that unlike the diabetes mellitus rating criteria addressed in Camacho v. Nicholson, 21 Vet. App. 360 (2007), the rating criteria for DC 7903 are not successive.  Tatum, 23 Vet. App. at 155.  A claimant could potentially establish all of the criteria required for a 30 percent or 60 percent rating without establishing any of the criteria for a lesser disability rating.  Id. at 156.

The Court acknowledged the difficulty in assessing the subjective reporting of symptoms by a claimant.  In particular, the veteran in Tatum contended that she suffered from constipation.  The Court recognized that the "...credibility of a person's assertion of such a personal affliction is a key consideration with regard to a finding that the person does or does not suffer from such affliction."  Id.  The Court directed that the Board must discuss such contentions and the credibility of the claimant.
	
A review of the claims file shows that the Veteran was diagnosed with immunoblastic lymphoma of the right tonsil in approximately 1985.  By rating decision dated in October 1991, the RO granted service connection for non-Hodgkin's lymphoma of the right tonsil based on the Veteran's presumed exposure to herbicides pursuant to 38 C.F.R. §§ 3.307, 3.309.  In February 2006, the Veteran submitted a claim for service connection for hypothyroidism secondary to his service-connected non-Hodgkin's lymphoma and, by rating decision dated in October 2006, the RO granted service connection for hypothyroidism, assigning a 10 percent disability rating effective February 16, 2006.  The Veteran disagreed with the initial rating assigned in the October 2006 decision and perfected an appeal as to that issue.  

Evidence relevant to the level of severity of the Veteran's hypothyroidism includes VA examination reports dated in September 2007, April 2009, April 2011, and May 2013.  

During the September 2007 VA examination the Veteran reported an onset of hypothyroidism in 1999 and began treating it with Synthroid at that time with good response.  There were no side effects to this medication.  His symptoms included anxiety, dry skin and hair, neck tenderness, and constipation.  There were no eye problems, cardiovascular problems, or other general symptoms.  It was noted that the Veteran was not employed as the Veteran had retired in May 2007 due to eligibility by age and/or duration of work.  The examiner noted that there were no significant effects on the Veteran's occupation and no effects on his usual daily activities.   	

During the April 2009 VA examination the Veteran reported that since his last examination in 2007, he had experienced memory loss and was so irritable that he could not "stand self."  He indicated that he was taking four different stool softeners because he had difficulty with bowel movements.  He also indicated that, four weeks earlier, he had his esophagus opened.  He also indicated that he was "gaining weight like crazy, over 25 pounds" in the past couple of years.  It was noted that the hypothyroidism had gotten progressively worse and that he was treating it was Levothyroxine with poor response.  There were no side effects with this treatment.  According to the Veteran, his symptoms included depression, emotional instability, and forgetfulness; palpitations; weight gain and constipation; as well as fatigability, generalized weakness, insomnia, palpitations, and arthralgia.  The Veteran denied muscle abnormality, eye problems, skin/hair issues, or neck issues.  However, physical examination noted dry skin and conjunctival injection (eye abnormalities) with the absence of gastrointestinal abnormalities.  It was noted that the Veteran continued to be retired since May 2007 so there was no effect on his employment but that his irritability, weight gain, and constipation did have a mild effect on his usual daily activities.  

During the April 2011 VA examination the Veteran reported that his hypothyroidism had gotten progressively worse and that he was treating it was Levothyroxine with fair response.  According to the Veteran, his only symptom was fatigability.  Specifically, he denied skin/hair symptoms, neurologic or psychiatric symptoms, muscle symptoms, eye symptoms, neck symptoms, and/or gastrointestinal symptoms.  Physical examination was normal except for an indication of dry skin.   It was noted that the Veteran continued to be retired since 2007 so there was no effect on his employment.  There was also reportedly no effect on his usual daily activities.  

During the May 2013 VA examination, the examiner noted the Veteran's previous diagnosis of hypothyroidism.  It was noted that the Veteran was currently treating his hypothyroidism with Levothyroxine.  The response to this treatment was a gradual increase in dosage and there were no side effects to this treatment.  The Veteran recalled that his Levothyroxine dosage was increased within the past year or so-based upon laboratory results.  The Veteran recalled being started on thyroid medication approximately 10 years earlier due to lab work results.  Has had routine lab work and medication adjustments over the years.  The Veteran described longstanding (years) of constipation for which he took stool softeners.  He did not describe changes in his level of constipation that correlated with changes in thyroid lab results/dosage changes.  He also reported longstanding cold intolerance--onset after non-Hodgkin's lymphoma treatment--not certain of correlation with changes in thyroid lab results/dosage changes.

The examiner wrote that the Veteran had developed the constipation and cold intolerance secondary to his hypothyroid condition.  There was no fatigability, mental sluggishness, mental disturbance, muscular weakness, weight gain, sleepiness or bradycardia.  

Also of record are private and VA records dated through June 2013.  Significantly, fatigability was noted in a private medical record of December 2006.  
	
Having reviewed the record evidence, the Board finds that an initial rating of 30 percent, and no higher, is warranted prior to the April 2009 VA examination.  
The Board finds the Veteran competent and credible to discuss the symptoms of his hypothyroidism which have been present since he has been service connected for hypothyroidism.  To the extent that the evidence is in equipoise as to whether his disability more nearly approximates an initial 30 percent rating prior to April 30, 2009, the Board will resolve the benefit of the doubt in favor of the Veteran and assign a 30 percent rating prior to April 30, 2009.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 
	
However, the Board finds that an initial rating in excess of 30 percent is not warranted prior to April 30, 2009.   To assign a higher rating of 60 percent under DC 7903, the evidence must reflect muscular weakness, mental disturbance, and weight gain.  With respect to muscular weakness, while the Veteran reported neck tenderness during the September 2007 VA examination, examination of the neck was negative for pressure on the larynx, trachea, or esophagus.  With respect to mental disturbance, while the Veteran reported anxiety during the September 2007 VA examination, psychiatric examination was negative for depression, apathy, psychosis, or dementia.  Finally, with respect to weight gain, the September 2007 VA examination report noted that the Veteran weight 185 pounds and that there had been no weight change.  In light of the above, a higher rating of 60 percent is not warranted prior to April 30, 2009.  

To assign a higher rating of 100 percent under DC 7903, the evidence must reflect symptoms of cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness.  With regard to cold intolerance, the earliest evidence of cold intolerance is the May 2013 VA examination report.  With respect to muscular weakness, as above, while the Veteran reported neck tenderness during the September 2007 VA examination, examination of the neck was negative for pressure on the larynx, trachea, or esophagus.  With regard to cardiovascular involvement and bradycardia, the September 2007 VA examination report shows a normal heart and is negative for bradycardia.   With respect to mental disturbance, as above, while the Veteran reported anxiety during the September 2007 VA examination, psychiatric examination was negative for depression, apathy, psychosis, or dementia.  With respect to sleepiness, while the Veteran was noted to have fatigability in a December 2006 private treatment report, both this report and the September 2007 VA examination report are negative for sleepiness.  Under the circumstances of this case, the Board finds that the Veteran's disability is not so severe as to warrant the assignment of a 100 percent disability rating prior to April 30, 2009.  

As for the time period beginning April 30, 2009, the Board finds that a disability rating of 60 percent, and no higher, is warranted.  During the April 2009 VA examination, the Veteran's hypothyroidism was reportedly manifested by depression, emotional instability, and forgetfulness; palpitations; weight gain ("over 25 pounds" in the past couple of years) and constipation; as well as fatigability, generalized weakness, insomnia, palpitations, and arthralgia.  Furthermore, during the May 2013 VA examination, the Veteran reported a "longstanding cold intolerance--onset after non-Hodgkin's lymphoma treatment."  The Board finds the Veteran competent and credible to discuss the symptoms of his hypothyroidism which have been present since the April 2009 VA examination.  To the extent that the evidence is in equipoise as to whether his disability more nearly approximates a 60 percent rating beginning April 30, 2009, the Board will resolve the benefit of the doubt in favor of the Veteran and assign a 60 percent rating beginning April 30, 2009.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

However, the Board finds that an initial rating in excess of 60 percent is not warranted.  To assign a higher rating of 100 percent under DC 7903, the evidence must reflect symptoms of cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness.  While the May 2013 VA examiner wrote that the Veteran experienced constipation and cold intolerance secondary to his hypothyroid condition, there was no fatigability, mental sluggishness, mental disturbance, muscular weakness, weight gain, sleepiness or bradycardia.  Under the circumstances of this case, the Board finds that the Veteran's disability is not so severe as to warrant the assignment of a 100 percent disability rating beginning April 30, 2009.  

Therefore, for the foregoing reasons, the Board finds that the Veteran is not entitled to an initial rating higher than 30 percent prior to April 30, 2009 or a rating higher than 60 percent beginning April 30, 2009.

The Board has also contemplated whether the case should be referred for consideration of an extra-schedular rating.   An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board notes that, in addition to hypothyroidism, the Veteran is in receipt of service connection for schatzki's ring of the lower esophagus, non-Hodgkin's lymphoma of the right tonsil with xerostomia, and shrapnel wound of the right forearm.  Recently, in Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  The Federal Circuit did not indicate whether its holding applied to all disabilities for which the Veteran was service connected at the time of the Board decision or only to those disabilities for which the Veteran was seeking increased ratings and that the Board was adjudicating as part of its decision.  In Johnson, the Veteran was in receipt of service connection for left knee degenerative changes in addition to rheumatic heart disease and right knee degenerative changes.  The appellant argued that the Board erred in not collectively considering the collective impact of rheumatic heart disease and right knee disability, which were the only two increased rating claims that the Board was considering on the merits.  The Board had remanded the claim for an increased rating for left knee degenerative changes to the AOJ for additional development.  There was no argument before the Court or the Federal Circuit that the effect of the left knee disability should have been considered along with the other two disabilities.  Consequently, the Board finds that, consistent with its interpretation of Johnson, because the claim for an increased rating for hypothyroidism is the only increased rating claim to be adjudicated at this time, this is the only disability that must be considered in the extraschedular analysis.

In this regard, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to the Veteran's hypothyroidism  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

In this case, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected hypothyroidism with the established criteria found in the rating schedule.  In this regard, the specific diagnostic criteria adequately addresses the whole of the Veteran's symptoms referable to his hypothyroidism and the rating criteria for a higher rating are not met. The Veteran reported experiencing symptoms addressed in the rating criteria, such as mental sluggishness/disturbance, fatigue, constipation, and cold intolerance. Neither the record nor the Veteran has identified any exceptional or unusual symptoms related to the disability, which are not contemplated by the rating criteria. Referral for extra-schedular consideration is not warranted.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected hypothyroidism addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for the service-connected hypothyroidism is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

III.  Service connection claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as cardiovascular-renal disease, including hypertension, organic diseases of the nervous system, as well as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, namely from February 28, 1961, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  The Board notes that the Veteran's service personnel records reflect service in Vietnam during the relevant time period.  As such, the Board finds that the Veteran is presumed to have been exposed to herbicides coincident with service in the Republic of Vietnam.  If a Veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for numerous disorders.  38 C.F.R. § 3.309(e), as amended, 75 Fed. Reg. 53,203 (August 31, 2010).  In this regard, VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

1.  Prostate disability

The Veteran contends that his prostate disability is due to his exposure to herbicides during military service.  As above, the Board notes that the Veteran is presumed to have been exposed to herbicides due to his service in Vietnam during the Vietnam era.  For VA disability compensation purposes, in-service herbicide exposure has been shown to cause prostate cancer in veterans. 

The Veteran's service treatment records are negative for a prostate disorder.  Significantly, his November 1968 separation examination shows a normal "anus and rectum (hemorrhoids, fistulae, prostate if indicated).  Also, in a November 1968 report of medical history, the Veteran denied "stomach, liver, or intestinal trouble."

Post-service VA treatment records show a normal prostate until approximately 2007 when the Veteran was found to have an enlarged prostate and was prescribed medication to help with accompanying bladder issues.  He was afforded a VA examination in May 2013.  At that time, the examiner reviewed the Veteran's medical records and noted that the PSA (prostate specific antigen) tests had been within normal limits.  No masses/nodules had been documented and there was no cancer diagnosis.  

Upon physical examination of the Veteran, the examiner diagnosed prostatic hypertrophy with obstructive urinary symptoms (claimed prostate disability).  A more precise diagnosis could not be rendered as there was no objective data to support a more definitive diagnosis.  The examiner also opined that the Veteran's prostatic hypertrophy with obstructive urinary symptoms was less likely as not related to active service or any incident of service, including as due to herbicide exposure.  The examiner indicated that this opinion was based on medical literature review; medical record review; and clinical experience.  Specifically, there was no
objective evidence of onset of condition during or within two years of active duty.  The examiner noted that prostatic hypertrophy was known to develop with aging; it was not an herbicide presumptive diagnosis.  The examiner further wrote that the Veteran's prostatic hypertrophy, first diagnosed in 2007 per VA treatment record is not likely related to service in any way.

The Board finds that the preponderance of the evidence is against service connection for a prostate disability on a presumptive basis.  In this regard, while the Veteran served in the Republic of Vietnam during the Vietnam War and is therefore presumed to have been exposed to herbicides during service, prostatic hypertrophy is not a disease for which a presumption based on herbicide exposure is warranted under section 3.309(e).  As above, in July 2009, the National Academy of Sciences (NAS) issued "Veterans and Agent Orange: Update 2008" (Update 2008).  The Secretary, based upon Update 2008 and prior NAS reports, has specifically concluded that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for a prostate disability other than prostate cancer.  See 75 Fed. Reg. 32540 (June 10, 2008).  

Notwithstanding the foregoing presumption provisions, the Federal Circuit Court has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Nevertheless, the claim is also denied on a direct basis.  First, there is no evidence of a prostate disorder, to include prostatic hypertrophy, in service.  As above, all service examinations show a normal prostate.  Also, there is no medical evidence of prostatic hypertrophy until 2007, approximately 39 years after service.  Such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Moreover, the May 2013 VA examiner determined that the Veteran's current prostatic hypertrophy did not exist in service, did not originate in service, and was not etiologically related to service.  As the examiner offered a clear conclusion with supporting data as well as reasoned medical explanations connecting the two, the Board accords great probative weight to this opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

While the Veteran contends that his prostate disability is related to military service, the Board accords his statements regarding the etiology of this disorder little probative value as he is not competent to opine on such a complex medical question.  As above, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones, 12 Vet. App. at 465.  In this regard, the question of causation of a prostate disability involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Jandreau, supra; see also Woehlaert, supra.  

Therefore, based on the foregoing, the Board finds that service connection for a prostate disability is not warranted on a presumptive or direct basis.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a prostate disability.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

2.  Bilateral hearing loss

The Veteran contends that he currently has bilateral hearing loss as a result of his military service.  His service personnel records show that he served with U.S. Army artillery units during active service.  This suggests that the Veteran was exposed to significant in-service acoustic trauma which could have caused or contributed to his claimed bilateral hearing loss.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159. 

The Veteran's service treatment records are negative for hearing loss during service.  Significantly, an audiological examination report conducted during his separation in November 1968 reveals the following:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
0
5

0
Left Ear
5
0

0

Also, in his November 1968 Report of Medical History the Veteran denied hearing loss. 

However, the Board notes that, in light of the Veteran's service treatment records showing shrapnel wounds to the right arm in June 1968, the provisions of 38 U.S.C.A. § 1154(b) are applicable in this case.  Such state, in pertinent part, that in any case where a Veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the Veteran.  However, the provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection but ease a combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).  Therefore, the Board finds that the Veteran's allegations of being exposed to excessive noise coincident with such combat service to be credible. 

The Veteran filed a claim for service connection for bilateral hearing loss in August 2007.  A review of the claims files shows hearing problems as early as 2002.  Specifically, a June 2002 VA treatment record showing that the Veteran had a hearing deficit.  The Veteran was afforded a VA audiological examination in May 2013.  Audiological testing revealed the following:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
20
15
15
50
Left Ear
15
20
65
80

Puretone Threshold Average of 1000 Hz - 4000 Hz
Right Ear
25
Left Ear
45

Speech Recognition
Right Ear
84%
Left Ear
92%
	
The May 2013 VA examiner noted the Veteran's military and post-military noise exposure.  Significantly, the examiner noted the Veteran's complaint of hearing loss for the past 20 years, his military noise exposure (consisting of exposure to 90 millimeter shells without hearing protection) and his post-service noise exposure (including hunting with a shotgun without hearing protection (right-handed shooter) and riding air boats with hearing protection.  However, after examination of the Veteran and review of the claims file, the examiner opined that it was less likely as not (less than 50 percent probability) that the Veteran's hearing loss was caused by or a result of an event in military service.  Specifically, the examiner wrote that the Veteran's hearing loss is consistent with noise-induced hearing, but that he had significant noise exposure other than military noise exposure (and his asymmetric hearing loss with worse hearing in the left ear was consistent with his right-handed recreational shotgun fire without hearing protection.  That examiner remarked that right-handed shotgun fire typically affects the left ear more and the Veteran's hearing was within normal limits bilaterally at separation and service treatment records were silent for tinnitus, so there was no objective evidence of onset of hearing loss or tinnitus in service.  The May 2013 VA examination further wrote that a September 2005 Institute of Medicine Report on noise exposure in the military, "Noise and Military Service-Implications for Hearing Loss and Tinnitus," concluded that based on current knowledge NIHL (noise induced hearing loss) occurs immediately, i.e., there is no scientific support for delayed onset NIHL weeks, months, or years after the exposure event, and according to the NOISE MANUAL, (Fifth Edition, edited by Berger et al., AIHA Press 2000, p.125), "only seldom does noise cause a permanent tinnitus without also causing hearing loss."  Therefore, as the Veteran's hearing was within normal limits at separation and there was no objective evidence of onset of hearing loss or tinnitus in service, the May 2013 VA examiner wrote that a nexus cannot be made and that the Veteran's hearing loss and tinnitus are less likely as not due to in-service noise exposure or related to active service or any incident of service.

It its analysis, the Board has considered the totality of the evidence of record and finds that competent, probative evidence weighs against a grant for the claim of service connection for hearing loss.

The first element of service connection is established as the post-service treatment records, beginning in approximately May 2013, reflect that the Veteran has bilateral hearing loss to an extent recognized as a disability, as defined under 38 C.F.R. § 3.385.  The second element of service connection can be conceded here as the Board acknowledges that the Veteran was exposed to loud noise when is service.  However, the record simply does not persuasively establish that there exists a medical nexus between any such current disability and service.  The third element of service connection is not established.  

As noted above, a review of the service treatment records document no complaints, findings, or diagnosis relative to hearing loss.  Significantly, the Veteran's November 1968 separation examination shows normal hearing and the Veteran denied "hearing loss" on his November 1968 Report of Medical History.  There are no documented complaints of hearing loss until June 2002, when the Veteran first reported a hearing deficit to his VA treating physician.  Moreover, the evidence does not contain any competent and credible opinions that the Veteran's hearing loss is etiologically related to the in-service noise exposure or to any other injury incurred during active duty service.  

In this regard, the Board notes that the May 2013 VA examiner opined that the Veteran's hearing loss was not related to his military service.  The VA examiner is found to have been fully informed by the Veteran's claims file and service treatment records and cites relevant medical findings in his opinion.  He additionally provided rationale for his findings that the Veteran's hearing loss was not due to service, noting that the Veteran's service treatment records were negative for hearing loss, the Veteran had significant post-service occupational noise exposure, and there were no complaints of hearing loss until years after service.   

As noted above, the Board again notes that, as a layperson, the Veteran is competent to report on matters observed or within his personal knowledge.  See,, Layno 6 Vet. App. at 470.  However, when assessing credibility and probative value, such assertions must be weighed against medical and other pertinent evidence.  Cf.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Here, the evidence of record simply does not persuasively demonstrate that the Veteran has experienced hearing loss since service, as is now asserted in connection with the claim for monetary benefits.  Here, the Veteran's admission to the May 2013 VA examiner that he had only a 20 year history of hearing loss (placing the onset of hearing loss in 1993), that he had a post-service history of recreational noise exposure, along with the passage of time between the Veteran's separation from service and the actual documentation of hearing loss, are factors that tend to weigh against the claims but also support the examiner's negative nexus opinion.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Notably, the May 2013 VA examiner considered the Veteran's current assertions and still rendered a negative opinion.  This probative opinion weighs against the Veteran's assertion that hearing loss is due to in-service noise exposure.   Significantly, there is no competent, contrary opinion of record, i.e., one that, in fact, supports the claim.  In this regard, the Board points that post-claim medical records which reflect the Veteran's own reported history as to the onset of his hearing loss does not constitute competent medical evidence of the required nexus.  See, e.g., LaShore v. Brown, 8 Vet. App. 406, 409 (1995).  As such, these notations do not provide persuasive support for the claim.  

Furthermore, as for any attempt by the Veteran to assert that there exists a medical relationship between current hearing loss disability and the Veteran's service, again, such assertions provide no basis for allowance of the claim.  Lacking appropriate medical training and expertise, the Veteran is simply not competent to provide a medical opinion in the question of etiology upon which the claim turns.   See Bostain, 11 Vet. App. at 127; Routen, 10 Vet. App. at 186; Jones, 7 Vet. App. at 137-38.  Again, the lay assertions in this regard have no probative value.  

For all of the foregoing reasons, the Board finds that the claim for service connection for hearing loss must be denied.  In reaching the conclusion to deny each claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  

3.  Left leg disability manifested by leg cramps

The Veteran contends that he has a current left leg disorder, manifested by left leg cramps, which is related to his military service.  

The Veteran's service treatment records are negative for a left leg disorder.  Specifically, the Veteran's November 1968 separation examination shows normal lower extremities and the Veteran denied "'trick' or locked knee" in his November 1968 Report of Medical History.  Post-service treatment records confirm that the Veteran injured his left knee in July 2007 after passing out.  An October 2007 magnetic resonance imaging (MRI) scan shows an impression of left knee patellofemoral chondromalacia with posterior horn lateral meniscal tear.  Subsequent VA records in 2008 show a diagnosis of degenerative joint disease of the left knee.  

The Veteran was afforded a VA examination in May 2013.  The examiner noted the Veteran's left knee disorders but, with regard to the allegations of a left leg disorder, the examiner wrote that left leg cramps/muscle spasms did not
occur during the examination.  The examiner continued that a more precise diagnosis could not be rendered as there was no objective data to support a more definitive diagnosis.  The examiner also opined that the Veteran's left leg cramps were less likely as not related to active service or any incident of service.  The rationale for this opinion was based on medical literature review, medical record review, and clinical experience.  The Veteran described intermittent leg cramps/spasms occurring in both legs, "more along the right than it is the left"--especially over the last six months.  The exact etiology of the Veteran's reported leg cramps had not been determined; however, there was no objective evidence for the onset of a chronic condition of leg cramps during or within two years of active duty.  There was also no objective evidence of a causal or aggravation relationship between any of Veteran's service-connected conditions and his reported leg cramps.

The Board finds that service connection for sleep left leg cramps is not warranted.  While the Veteran contends that he has been diagnosed with a left leg disorder, there is no indication of such a diagnosis in the claims file during the appeal period.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  As the evidence fails to demonstrate a diagnosis of a left leg disorder during the appeal period, the Board finds that, as there is no current disability, service connection is not warranted.

The Board recognizes the Veteran's assertions that he has a left leg disorder related to his military service.  However, as a layperson, the Veteran is not competent to opine on medical matters such as a diagnosis or etiology of any medical diagnosis.  The record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to provide an opinion on this matter.  In this regard, the diagnosis of a left leg disorder requires specialized testing and interpretation of such results.  Accordingly, the Veteran's lay statements are not competent to render a diagnosis of such a disorder.  See Davidson, supra; Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Therefore, the Board finds that the probative evidence of record is against the Veteran's claim for service connection for a left leg disorder and such claim must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left leg disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

	
ORDER

An initial increased disability rating in excess of 10 percent for hypothyroidism is denied.

Service connection for a prostate disability is denied.

Service connection for bilateral hearing loss is denied.

Service connection for a left leg disability manifested by leg cramps is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With regard to the heart disability issue, the Veteran has advanced several theories for his claim of service connection for a heart disability, including that his heart disability is due to his exposure to herbicides during military service.  The Board notes that the Veteran is presumed to have been exposed to herbicides due to his service in Vietnam during the Vietnam era.  For VA disability compensation purposes, in-service herbicide exposure has been shown to cause ischemic heart disease (including but not limited to acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery and stable, unstable, and Prinzmetal's angina) in Veterans. 

The Veteran was afforded a VA heart examination in May 2013 and, at that time, it was noted that the Veteran's current heart disabilities included both supraventricular tachycardia (SVT) and hypertension.  With respect to the diagnosis of hypertension, the Board notes that the National Academy of Sciences  (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update) concluded that there is "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension.  See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 (2011) at 694.  The Secretary discussed the 2006, 2008, and 2010 Updates-which contain the same analysis with respect to hypertension-in the Federal Register.  See e.g. 77 Fed. Reg. 47,924-01 (Aug. 10, 2012) (noting "[i]n Veterans and Agent Orange: Update 2006 . . . and Update 2008, NAS elevated hypertension to the 'Limited or Suggestive Evidence' category"); 75 Fed. Reg. 32,540, 32,549 (June 8, 2010) ("In Update 2006, NAS concluded that there was 'limited or suggestive evidence of an association between exposure to the compounds of interest and hypertension.'"); 75 Fed. Reg. 81,332, 81,333 (NAS, in 2008, categorized certain health outcomes, including hypertension, to have "'limited or suggestive evidence of an association.'  This category is defined to mean that evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence.").

The suggestive evidence of an association can arguably be sufficient to establish an "indication" that a current disability "may be related" to herbicide exposure during service, as contemplated by 38 U.S.C.A. § 5103A(d)(2)(B).  Indeed, the Court has described this statutory threshold as being low.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

In this case, while the May 2013 VA examiner opined that the Veteran's SVT was less likely than not related to his active service, including any herbicide exposure incurred therein, no such opinion has been rendered as to the etiology of the Veteran's hypertension.  As such, on remand, an addendum opinion should be obtained to address this particular theory of entitlement.

With regard to the left knee issue, the Veteran contends that he has a current left knee disorder which is secondary to a fall he sustained in 2007 due to VA's improper administration of blood pressure medication.  Significantly, VA treatment records confirm that the Veteran injured his left knee in July 2007 after passing out.  An October 2007 magnetic resonance imaging (MRI) scan shows an impression of left knee patellofemoral chondromalacia with posterior horn lateral meniscal tear.  Subsequent VA records in 2008 show a diagnosis of degenerative joint disease of the left knee.  

In an April 2010 statement, Dr. P.J.Y. wrote that the Veteran suffered from hypertension and was prescribed HCTZ and Lisinopril to control his blood pressure.  The HCTZ, which is a diuretic, severely dehydrated the Veteran, and also depleted his electrolytes, which caused him to faint.  He was found unconscious on the ground by a passerby, and was taken to the hospital.  During the fall from syncope (fainting) he twisted and injured his left knee.  While at the hospital, the medical staff determined that the episode of syncope was due to the mechanism of diuresis and electrolyte depletion, as discussed above.  HCTZ was discontinued, and the Veteran was rehydrated.  Dr. P.J.Y. wrote that it did not appear that the Veteran was monitored adequately for potential reactions of the HCTZ and its diuretic action.  The Veteran indicated that he was unaware that HCTZ was a "water pill" until so advised by medical personnel after his episode of syncope, and resultant injury to the left knee.  Dr. P.J.Y. wrote that patients prescribed diuretics of any nature should be monitored closely for signs of electrolyte depletion, dehydration, and their personal reaction to both.  However, it does not appear that the Veteran's was so counseled.  While the issue of counseling may well be subject to argument, Dr. P.J.Y. wrote that the fact that it was universally customary for Potassium in prescription form to be prescribed for concurrent use with HCTZ, and the Veteran received no prescription, it is likely that the issues of electrolyte depletion and dehydration were not addressed.  Thus, Dr. P.J.Y. wrote that it was "far more likely than not that [the Veteran's] episode of syncope with resultant serious injury (discussed below) to his left knee is directly and causally related to lack of appropriate counseling and follow up in medical care received by [the Veteran] for hypertension.  

In May 2013, the Veteran was afforded a VA examination.  The examiner noted the Veteran's diagnosis patellofemoral chondromalacia with posterior horn lateral meniscal tear as well degenerative joint disease and opined that these disorders were less likely as not (less than 50/50 probability) related to active service or any incident of service.  The rationale for this opinion was based on medical literature review, medical record review, and clinical experience.  Specifically, the examiner wrote that there was no objective evidence for onset of chronic knee condition
during or within two years of active duty.  The Veteran described (and records
confirmed) onset of left knee symptoms following a fall in 2007.  The examiner wrote that the described fall was not related to active service or any incident of service.  Per records the fall occurred during a syncopal event that was attributed to
dehydration.  The examiner wrote that the syncope/dehydration had resolved and was not related to active service or any incident of service.

As above, in February 2009 and April 2012, the Board referred the issue of whether VA was negligent in prescribing medication to treat the Veteran's service-connected disabilities to the AOJ.  In a November 2012 memorandum, the AOJ wrote that this issue was considered in the April 2008 rating decision which denied service connection for a left knee disability.  However, neither the April 2008 rating decision nor any subsequent document informed the Veteran of the requirements for substantiating a claim for service connection under 38 U.S.C.A. § 1151.  Furthermore, no medical opinion has been obtained regarding this theory of entitlement.  On remand, the AOJ should provide the Veteran with the requirement for substantiating a claim for service connection under 38 U.S.C.A. § 1151.  The AOJ should also obtain a medical opinion regarding the Veteran's theory that his episode of syncope in June 2007 with resultant serious injury to his left knee is directly and causally related to lack of appropriate counseling and follow up in VA medical care received by the Veteran for hypertension

With regard to the obstructive sleep apnea claim, a review of the claims file includes a December 2006 private sleep study showing a diagnosis of moderate obstructive sleep apnea.  Also, in an April 2010 private report, Dr. P.J.Y. wrote that the causation for the symptomatology of sleep apnea could not be definitively determined, however, all discussion strongly implicated sleep disorder associated with PTSD.

The Veteran was afforded a VA examination in May 2013.  At that time, the examiner continued a diagnosis of obstructive sleep apnea (OSA).  The examiner also opined that the Veteran's OSA was less likely as not related to active service or any incident of service.  The rationale for this opinion was based on medical literature review, medical record review, and clinical experience.  Specifically, the examiner wrote that there was no objective evidence of onset of condition during or within two years of active duty.  The Veteran's OSA was diagnosed 2006.  There was no etiologic relationship between OSA and any of Veteran's service-connected conditions--to include non-Hodgkin's lymphoma, or its treatment, or acquired
hypothyroidism or its treatment.

Significantly, in a separate decision, the Board has granted service connection for PTSD.  As such, a medical opinion is necessary to determine whether the Veteran's current sleep apnea is secondary to his now service-connected PTSD.  Furthermore, the Veteran has not been provided with VCAA notice regarding the secondary aspect of his claim for service connection for sleep apnea.  This notice must be provided on remand. 

With regard to the TDIU claim, the Veteran claims that he is entitled to a total disability evaluation based on TDIU as a result of his service-connected disabilities. The Board finds that the remanded service connection claims are inextricably intertwined with the issue of entitlement to TDIU. Therefore, the Board may not properly review the Veteran's claim for entitlement to TDIU until the AOJ develops and adjudicates the Veteran's remanded claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered); Holland v. Brown, 6 Vet. App. 443, 445-46 (1994).

Furthermore, given that the Board has awarded service connection for PTSD in a separate decision, another medical opinion is necessary to determine whether his newly service-connected PTSD and/or the combined effects of the Veteran's schatzki's ring of the lower esophagus, non-Hodgkin's lymphoma of the right tonsil with xerostomia, and shrapnel wound of the right forearm, and PTSD affects his ability to perform the activities of daily living, to include employment.

Finally, while on remand, the Veteran should be provided with an opportunity to identify any VA or non-VA healthcare provider who has treated him for his 
left knee disability and/or sleep apnea.  Thereafter, any identified records, including VA treatment records dated since June 2013, should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection sleep apnea as secondary to his now service-connected PTSD.

The Veteran should also be given an opportunity to identify any healthcare provider who treated him for his claimed hypertension, left knee, and/or sleep apnea since service.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records, including any VA treatment records dated since June 2013.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 
U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. After obtaining any outstanding treatment records, return the claims file to the VA examiner who conducted the Veteran's May 2013 VA examination specific to the heart.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims file and the Remand have been reviewed.  If the May 2013 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hypertension is etiologically related to the Veteran's in-service exposure to herbicides.  The Veteran in this case served in Vietnam and is thus presumed to have been exposed to herbicides in service.

The examiner should provide a detailed rationale for all opinions.  The examiner is asked to consider the latest findings from the National Academies of the Sciences updates to Agent Orange regarding whether there is a relationship between hypertension and exposure to herbicides (Agent Orange).  If it is not possible to provide an opinion without resorting to mere speculation, the examiner should state the reason(s) why and provide a clear rationale.

3. After obtaining any outstanding treatment records, return the claims file to the VA examiner who conducted the Veteran's May 2013 VA examination specific to the left knee.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims file and the Remand have been reviewed.  If the May 2013 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's June 2007 fall and resulting left knee disability is the result of (a) carelessness, negligence, or lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or (b) an event not reasonably foreseeable.  

The physician should consider and discuss the April 2010 statement from Dr. P.J.Y.  In rendering his or her opinion, the physician should comment as to whether, in providing the Veteran medication for his hypertension, any VA health professional failed to exercise the degree of care that would be expected of a reasonable health care provider.  

All pertinent lay and medical evidence (to include the April 2010 statement from Dr. P.J.Y.) should be addressed.  Complete rationale for the conclusions reached should be clearly set forth in a printed (typewritten) report.

4. After obtaining any outstanding treatment records, return the claims file to the VA examiner who conducted the Veteran's May 2013 VA examination specific to sleep apnea.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the May 2013 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's sleep apnea is caused or aggravated (i.e., permanently increased in severity) by his newly service-connected PTSD. 

The examiner is directed to the April 2010 statement from Dr. P.J.Y. wherein the Veteran's private physician the causation for the symptomatology of sleep apnea could not be definitively determined, however, all discussion strongly implicated sleep disorder associated with PTSD.  Complete rationale for the conclusions reached should be clearly set forth in a printed (typewritten) report.

5. After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination(s), by an appropriate physician(s). The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

Based on examination of Veteran, and review of the record, the examiner should describe the functional effects that each of the Veteran's service-connected disabilities- currently, schatzki's ring of the lower esophagus, non-Hodgkin's lymphoma of the right tonsil with xerostomia, and shrapnel wound of the right forearm, and PTSD -has on his ability to perform the activities of daily living, to include the physical acts required for employment. 

 If no single service-connected disability, alone, is deemed to cause significant impairment in performing the activities of daily living, to include employment, the examiner must consider and discuss the combined effects of the Veteran's schatzki's ring of the lower esophagus, non-Hodgkin's lymphoma of the right tonsil with xerostomia, and shrapnel wound of the right forearm, and PTSD on his ability to perform the activities of daily living, to include employment.

In responding to the above, the examiner must consider all pertinent evidence and assertions, to include the Veteran's history of retirement in May 2007 due to eligibility by age and/or duration of work.  Complete rationale for the conclusions reached should be clearly set forth in a printed (typewritten) report.

6. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  Specifically, the AOJ should consider the provisions of 38 U.S.C.A. § 1151 with regard to the left knee claim and provide the Veteran notice of these provisions.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


